Citation Nr: 0014107	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  97-23 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
excision residuals of lipomas of the right scapula with 
recurrence of lipoma, currently rated as 10 percent 
disabling.

2.  Entitlement to an effective date earlier than November 1, 
1996, for the assignment of a 10 percent rating for allergic 
rhinitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to July 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in San Diego, 
California, that granted the veteran's claim for a 
compensable rating for allergic rhinitis assigning a 10 
percent rating effective November 1, 1996.  Also in this 
decision the RO continued a 10 percent rating for the 
veteran's service-connected postoperative excision residuals 
of a lipoma of the right scapula with recurrence of lipoma.  
In addition, the RO denied the veteran's claim for 
entitlement to service connection for lipoma of the left 
axilla and left arm on both a direct basis and as secondary 
to service-connected postoperative lipoma excision of the 
right scapula.  These matters were previously before the 
Board in October 1998 at which time they were remanded to the 
RO in compliance with due process requirements.  In July 
1999, pursuant to an April 1999 Board decision, the RO 
granted service connection for lipomas of the left axilla and 
arm.  

On January 12, 1999, the veteran appeared at the Las Vegas 
Ambulatory Care Center in Las Vegas, Nevada for a 
videoconference hearing before the undersigned member of the 
Board in Washington, D.C.  A transcript of this hearing is of 
record. In March 2000 the veteran submitted additional 
argument regarding the issues on appeal and waived his right 
to have this evidence reviewed by the RO.  See 38 C.F.R. 
§§ 19.37, 20.1304(c) (1999).

When this case was before the Board in April 1999, the Board 
referred the issue of an effective date earlier than May 1, 
1977, for the grant of a 10 percent rating for the veteran's 
service-connected right scapula lipoma disability to the RO 
for appropriate action.  This was done in view of the veteran 
raising this issue at the January 1999 videoconference 
hearing.  It does not appear that the RO took any action on 
this issue despite the veteran's continued reference to the 
issue in statements dated in October 1999 and March 2000.  
Accordingly, this matter is once again referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The veteran's lipoma excision sites and recurrent lipoma 
of the right scapula are productive of discomfort, numbness 
and pressure at times, and are analogous to a superficial 
scar that is tender and painful on objective demonstration.

2.  In November 1977 the RO granted service connection for 
allergic rhinitis and assigned a noncompensable rating 
effective May 1, 1977.  The veteran did not appeal this 
decision within the time period allowed.

3.  The veteran filed a claim for an increased rating for 
allergic rhinitis on November 1, 1996.

4.  The veteran was found to meet the schedular criteria for 
a 10 percent evaluation for service-connected allergic 
rhinitis in June 1997.

5.  The effective date that the veteran is entitled to a 10 
percent evaluation for his service-connected allergic 
rhinitis is no earlier than November 1, 1996.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
postoperative excision residuals of lipoma of the right 
scapula with recurrence of lipomas have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803 - 7819 (1999).

2.  The assignment of an effective date earlier than November 
1, 1996, for a 10 percent rating for service-connected 
allergic rhinitis is not warranted.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show he was treated for 
allergic rhinitis.  They also show that a lipoma of his right 
scapula was excised in March 1973 and that a small recurrent 
lipoma was found in the same area at the veteran's retirement 
examination in February 1977.

In May 1977 the veteran filed a claim of service connection 
for allergies and for a back lipoma that had been surgically 
removed with a remaining mass.

At a VA examination in September 1977, the veteran complained 
of suffering from continued effects of his allergy condition 
and of experiencing some tenderness and soft tissue in the 
area of the lipoma.  On examination there was a well-healed 
three centimeter scar in the "L" scapular area, with a soft 
2.5 centimeter recurrent lipoma.  The veteran was diagnosed 
as having postoperative residuals excision of lipoma of back 
with recurrence of lipoma.  He was also diagnosed as having 
allergic rhinitis by history and past tests.

In a November 1977 rating decision the RO granted service 
connection for postoperative residuals excision of lipoma, 
"left" scapula with recurrence of lipoma, and assigned a 10 
percent rating.  Also in this decision the RO granted a 
noncompensable rating for allergic rhinitis effective on May 
1, 1977.  The claims file contains a November 1977 RO letter 
notifying the veteran of the November 1977 rating decision 
and of his appellate rights.

In November 1979 the veteran underwent a VA examination for 
continuing discomfort in the right and left sides of his 
shoulder blades due to the growth of lipomas.  On examination 
there was a hardly visible scar about two inches across over 
the lower 1/4 of the right scapula medial to the border, and a 
two inch rounded lump visible beneath which was well 
circumscribed, movable and nontender.  The veteran was 
diagnosed as having recurrent lipoma, right scapula area with 
faintly visible asymptomatic scar from previous excision of 
lipoma.

On November 1, 1996, the RO received a statement (VA Form 21-
4138) from the veteran requesting an increased rating for his 
service-connected lipoma condition.  He also enclosed a VA 
treatment record dated in March 1981 showing a growth under 
the left armpit since 1979 which had very rapidly increased 
in size.  The veteran complained of burning on and off for 
hours and of progressive intensity of one year.  On 
examination there was a mobile mass consistency of the left 
axillary line with no enlargement or tender nodes palpated.  
The veteran was diagnosed as having history of multiple 
lipomas with mass.  Another treatment record dated in May 
1981 shows that the veteran was to be seen in the surgical 
clinic for minor surgery.

The veteran's medical history as noted on a March 1997 VA 
skin examination report notes that he had had a lipoma 
excised from the "left" scapula area in 1973 due to the 
lipoma increasing in size.  It also notes that a new lipoma 
had developed on the right back and left axilla and that 
there had been no further surgical procedures.  The veteran 
was also noted to have a third lipoma on the left arm.  His 
complaints consisted of occasional burning and tingling of 
the lipoma in the left axilla.  Findings in the right scapula 
area revealed an 8 centimeter firm subcutaneous nodule.  The 
veteran was diagnosed as having lipomas and skin tags.

On file is an April 1997 examination report noting that the 
veteran had a history of allergic rhinitis to ragweed and 
multiple grasses.  The veteran reported that his proximity to 
these allergens dictated whether he was symptomatic.  He said 
that he usually took Sudafed for his symptoms, but that 
lately his symptoms had worsened and compromised his ability 
to work as an ROTC officer.  He said that he developed acute 
sinusitis one to two times per year as a result of these 
allergies.  On examination there were no external nasal or 
nasal vestibule abnormalities.  The septum showed left 
anterior bowing.  The floor of the nose was clear.  The 
veteran was diagnosed as having allergic rhinitis.  The 
examiner prescribed medication and advised the veteran to 
avoid environmental allergens.

In a June 1997 rating decision the RO increased the veteran's 
rating for allergic rhinitis to 10 percent disabling 
effective November 1, 1996.  The RO also continued the 
veteran's 10 percent rating for postoperative excision 
residuals of lipoma of the right scapula with recurrence of 
lipoma.  The RO noted that the original rating decision 
erroneously labeled the veteran's disability as a lipoma of 
the left scapular area when in fact it was the right scapula 
area.  The RO corrected the error in this decision and 
described the error as harmless error.

At a hearing at the RO in November 1997, the veteran 
testified that prior to filing a November 1996 claim for an 
increased rating for allergic rhinitis, he had filed a claim 
in July 1987 which the RO never acted upon.  He said that he 
is therefore entitled to an effective date back to 1987 for a 
10 percent rating.  He said that had he had an examination at 
that time it would have shown such entitlement.  With respect 
to his lipoma condition, the veteran said that he had not 
been given any "credit" for the newly developed lipoma on 
the right scapula, and that the 10 percent rating only 
reflects the original lipoma that had been excised in 
service.  He said that the new lipoma was larger that the 
original.  He also said that he was not currently receiving 
treatment for the lipoma.  

In the veteran's substantive appeal of January 1998, he said 
that his allergic rhinitis began in service and continued to 
be symptomatic ever since.  He said that the 10 percent 
rating should go back to the date of his discharge and that 
at the very least, he should be given the rating back to July 
1987 when he filed a claim for an increased rating.

In a statement received by the RO in July 1998, the veteran 
said that some physical changes had occurred in regard to his 
lipoma condition in the form of "liasons and growth".

On file is a September 1998 treatment note indicating that 
the veteran had lipomas removed from the left axilla and back 
approximately 10 days earlier.  The wounds were noted to be 
healing well.  

September and November 1998 treatment notes show that the 
veteran was being seen in a follow-up for drainage of his 
back.

Also on file are medical records dated in 1998 and 1999 
showing treatment for the veteran's allergic rhinitis.

At a videoconference hearing in January 1999, the veteran 
testified in regard to the 10 percent rating for 
postoperative residuals of a right scapula lipoma stating 
that this rating was unfair since it was the rating that he 
had originally been assigned for the excision of a lipoma of 
the right scapula in 1973.  He said that he was entitled to a 
higher rating due to a subsequent lipoma that developed next 
to the site of the original lipoma.  He said that in 
September 1998 he underwent the excision of a 10 by 10 
centimeter lipoma in the area of the right scapula.  He said 
that he had to attend approximately four or five follow-up 
visits from September to November 1998 due to drainage.  He 
said that he had a semicircular scar about four inches in 
length that was very obvious to anyone looking at him if he 
didn't have his shirt on.  He said that the stitches had 
healed, but that he still felt a little twinge from time to 
time in the shower.  He said that he had to be careful when 
washing so as not to press too hard because the area was 
still tender.  He said that from approximately September 
through November 1998 he had to return to the medical 
facility four or five times to have fluid drained from his 
back.  He said that his doctor told him that if the fluid 
continued at the end of a six month period following the 
surgery, he should return for further examination.  His wife 
testified that she noticed some fluid in the veteran's back 
when she pressed the back, but that she wasn't sure if it was 
still there and had not really checked.  She said that her 
doctors said that it would perhaps eventually go away.  The 
veteran said that the area was sensitive, not really painful.  
He also said that once in a while he felt a little bit of 
pressure when sleeping.  In regard to allergic rhinitis, the 
veteran said that the severity of this condition has stayed 
the same since service and that therefore his 10 percent 
rating should date back to his discharge from service.  He 
said that he never received a copy of the regional office 
decision that had initially assigned him a 0 percent rating 
in November 1977.  He confirmed that the address on the 
November 1977 award letter was accurate.  He said that 
following service he obtained medical treatment for allergic 
rhinitis at March Air Force Base and also received private 
medical treatment from Tustin NavCare in Tustin, California.  
In addition, he said that he was under the care of TriCare 
and obtained medication one to three times a year to treat 
his rhinitis when it was severe. 

In April 1999 the Board granted service connection for 
lipomas of the left axilla and arm on a direct basis.  The 
Board then remanded the issues of an effective date earlier 
than November 1, 1996 for a 10 percent rating for allergic 
rhinitis and for an increased rating for postoperative 
residuals of a right scapula lipoma with recurrence of 
lipoma, to the RO for additional development.

In a July 1999 rating decision the RO assigned the veteran a 
noncompensable rating for service-connected lipomas of the 
left axilla and left arm effective May 1, 1977.

In July 1999 the RO received a 1982 medical record showing 
that the veteran had been seen at a private Emergency Care 
and Treatment facility complaining of sneezing, irritated 
eyes and of having intermittent allergy problems.  The RO 
also received a March 1988 medical record from the Naval 
Reserve Medical Center at the El Toro Marine Corps Air 
Station containing the veteran's request for a prescription 
for allergies. This record also notes that the veteran had 
had allergies for 10 or 11 years and complained of itchy eyes 
and nasal congestion for four to five days.  It notes that 
relief had been obtained from Sudafed but that the veteran 
had run out.  He was diagnosed as having "RI and seasonal 
allergy".  

An October 1999 VA outpatient record contains an assessment 
of lipomas by history.

In an October 1999 statement the veteran said that the area 
of surgery on his back was scarred.  He also said that the 
area was very sensitive and somewhat painful while bathing or 
whenever the area was rubbed against or touched with 
pressure.  

In October 1999 the veteran was seen by C. H. Lee, M.D., with 
complaints of eye irritation, itchy, burning, nasal 
congestion mucous, sneezing and being clogged up.  Dr. Lee 
noted that the veteran had a 19 year history of perennial 
allergic rhinitis with exacerbations from Spring through 
Fall, and that it had become more noticeable the past 3 to 4 
years.

In December 1999 the veteran underwent a dermatology 
examination with a private dermatologist at VA's referral.  
The veteran reported to the examiner that the lipomas had 
caused him some degree of discomfort over the years.  He said 
that he experienced some numbness and discomfort in the 
shower when coming in contact with hot or cold water or 
occasional discomfort upon movement.  Findings revealed a 
cicatrix on the right scapula with the suggestion of a newly 
developing mass underneath.  There was no evidence of 
ulceration, exfoliation or crusting.  The examiner noted that 
"uncomfortable, subcutaneous masses [were] seen."  He 
diagnosed the veteran as having lipomas.  Photographs were 
taken of the lipomas as part of the examination.

The veteran underwent allergy testing with Dr. Lee in 
February 2000.

In March 2000 the RO received a letter from a VA physician 
stating that the veteran had been seen in his office for his 
chronic condition of sinusitis/allergic rhinitis.  He said 
that he had treated the veteran at least four times during 
the prior year with a variety of antibiotics for this 
condition.

In a March 2000 statement, the veteran said that the 
photographs taken by the dermatologist in December 1999 did 
not clearly show the disfiguring aspect and mass size of the 
recurring lipomas.  He said that the remaining disfigurement 
as well as the ongoing discomfort of the right scapula area 
where the excisions took place warranted a higher rating.


II.  Legal Analysis

Increased Rating for Postoperative Excision Residuals of 
Lipomas of the Right Scapula with Recurrence of Lipoma

The veteran's claim for an increased rating for postoperative 
excision residuals of lipomas of the right scapula with 
recurrence of lipoma is well grounded meaning plausible.  The 
file shows that the RO has properly developed the evidence, 
and there is no further VA duty to assist the veteran with 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The history of the veteran's right scapula lipoma condition 
has been considered, although the present level of disability 
is of primary concern when determining whether he is entitled 
to a higher rating.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

When an unlisted condition is encountered, it is permissible 
to rate to a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The veteran is currently rated as being 10 percent disabled 
under 38 C.F.R. § 4.118, Diagnostic Code 7819, for post 
excision lipoma right scapula.  Under this code, new skin 
growths that are benign are to be rated as scars, 
disfigurement, etc.  Unless otherwise provided, codes 7807 
through 7819 are to be rated as for eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  

Superficial scars that are poorly nourished with repeated 
ulceration warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Code 7803.  A 10 percent evaluation is also 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Code 7804.  Scars may also be 
rated on limitation of function of the part affected.  Code 
7805.

The criteria for eczema warrants a 10 percent rating for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  For a 30 percent rating, there 
must be exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent rating requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

In terms of lipomas to the veteran's right scapula, he had 
two such lipomas excised - one in 1973 and one in September 
1998.  The veteran contends that his current 10 percent 
rating reflects the excised lipoma in 1973, but not the 
subsequent lipoma that developed next to the cite of the 
original lipoma.  In this regard, it is important to keep in 
mind that in rating the veteran's right scapula lipoma 
disability it is the current level of disability that is of 
primary importance and not the history of disability.  
Fransciso, supra.  Put another way, the veteran's rating is 
not based strictly on the number of lipomas that he has had 
with additional ratings assigned for each new lipoma, but 
rather it is based on the current symptoms and findings 
caused by the lipomas or excisions thereof. 

In regard to symptoms and findings, the veteran attended a 
private dermatology examination in December 1999 at VA's 
referral.  The examiner conducting the examination noted the 
presence of a cicatrix on the veteran's right scapula with 
the suggestion of a newly developing mass underneath it.  He 
also noted that the subcutaneous masses could be seen and 
were uncomfortable.  In terms of symptoms, the veteran 
complained of experiencing a degree of discomfort over the 
years.  More specifically, he said that he experienced some 
numbness and discomfort in the shower when coming in contact 
with hot and cold water or occasional discomfort upon 
movement.  He also testified at a January 1999 
videoconference hearing that this area was more sensitive 
than painful and that he also felt a pressure in this area at 
times when sleeping. 

The veteran's right lipoma symptomatology as noted above is 
most analogous to a 10 percent rating under Code 7804 for 
scars that are superficial, tender, and painful on objective 
demonstration.  While there is no evidence that the actual 
scars on the veteran's right scapula are painful, there is 
both objective and subjective evidence of occasional 
discomfort and sensitivity in this area due to the lipomas or 
excisions thereof.  38 C.F.R. § 4.20.

A 10 percent rating under Code 7803 for superficial scars 
that are poorly nourished with repeated ulceration is not 
warranted since there is no evidence that the excisional 
scars of 1973 and 1998 in the right scapula area are poorly 
nourished with repeated ulceration.  In fact, the examiner in 
December 1999 specifically noted that there was no evidence 
of ulceration on examination.

Looking at the criteria for eczema under Code 7806, the 
veteran has never complained of itching nor is itching noted 
in his medical records.  While he did receive treatment for 
drainage following the September 1998 lipoma excision (in 
September 1998 and November 1998), such drainage appears to 
have resolved.  In this regard, the veteran's wife testified 
in January 1999 that she noticed some fluid in the veteran's 
back when she pressed the back, but that she wasn't sure if 
it was still there and had not really checked.  She said that 
her doctors said that it would perhaps eventually go away. 
The veteran testified that from approximately September 
through November 1998 he had to return to the medical 
facility four or five times to have fluid drained from his 
back.  He said that his doctor told him that if the fluid 
continued at the end of a six month period following the 
surgery, he should return for further examination.  Since 
there are no treatment records dated after November 1998 that 
note exudation, and since exudation was not found at the 
December 1999 dermatology examination, it is assumed that 
this symptom is no longer present. With respect to 
exfoliation, there are no complaints of this symptom on file 
nor was it found at the dermatology examination in December 
1999.  In sum, the weight of evidence does not support the 
criteria for a 10 percent rating under Code 7806 for eczema.  
See Code 7819.

For the forgoing reasons, the preponderance of the evidence 
is against a rating in excess of 10 percent for the veteran's 
postoperative residuals of lipoma of the right scapula.  As 
such, the benefit of the doubt doctrine is not for 
application, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b).

Earlier Effective Date for Allergic Rhinitis

The veteran's claim for an effective date earlier than 
November 1, 1996, for a 10 percent rating for his service-
connected allergic rhinitis is well grounded, meaning not 
inherently implausible.  All relevant facts have been 
properly developed and VA has fulfilled its duty to assist 
the veteran.  38 U.S.C.A. § 5107(a).

The regulation governing the assignment of an effective date 
for an award of increased compensation is contained in 
38 C.F.R. § 3.400(o)(2) (1999), which provides:

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date; otherwise, 
the effective date will be the date of VA receipt of the 
claim.  See also 38 U.S.C.A. § 5110(b)(2) (West 1991) (to the 
same effect).  

Monetary payments based on an award or an increased award of 
compensation dependency and indemnity compensation, or 
pension may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the award or increased award becomes 
effective.  38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. § 3.31 
(1999).

The veteran filed his original claim of service connection 
for allergies in May 1977.  He contends that he is entitled 
to a compensable (10 percent) rating back to this date since 
his allergic rhinitis has remained symptomatic since service 
and has not wavered in severity.  

The record shows that in November 1977 the RO granted the 
veteran's claim for allergic rhinitis and assigned him a 
noncompensable rating effective from May 1, 1977.  The 
veteran did not appeal this decision and it is final.  The 
veteran contends that he never received notice of this 
decision.  Despite this contention, the record contains a 
November 1977 letter addressed to the veteran informing him 
of the November 1977 decision.  The letter contains an 
address that was last provided by the veteran and there are 
no reports of a change of address at that time.  In fact, the 
veteran confirmed at a videoconference hearing in January 
1999 that the address on the letter was accurate and that he 
had been living at that address as of the date of the letter.

The United States Court of Appeals for Veterans Claims 
(formally known as the (United States Court of Veterans 
Appeals) (Court) has stated that principles of administrative 
regularity dictate a presumption that government officials 
"have properly discharged their official duties," which 
include the RO properly mailing a copy of its decision to the 
latest address of record of the veteran.  Saylock v. 
Principi, 3 Vet. App. 394, 395 (1992), quoting United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14- 15, 47 S.Ct. 6, 
71 L.Ed. 131 (1926).  The presumption of regularity may only 
be rebutted by "clear evidence to the contrary."  Ashley v. 
Derwinski, 2 Vet. App. 307, 309 (1992).  Clear evidence to 
the contrary has been interpreted as evidence that the 
document in question has been mailed to an incorrect address.  
See Fluker v. Brown, 5 Vet. App. 296, 298 (1993) (citing 
Piano v. Brown, 5 Vet. App. 25, 27 (1993) (per curiam).  

The veteran's statement of nonreceipt, standing alone, is not 
the type of "clear evidence to the contrary" which is 
sufficient to rebut the presumption of regularity of notice.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Since 
there is no clear evidence that the letter was mailed to an 
address other than the latest address of record of the 
veteran - an address which the veteran has verified as being 
accurate - it is presumed that the letter was properly mailed 
to him in November 1977.  Id.  Consequently, since the 1977 
decision was not appealed within one year of its issuance, 
the decision is considered final.  See 38 U.S.C.A. § 7105; 
Saylock v. Principi, 3 Vet. App. 394 (1992).  In light of the 
finality of this decision, the Board must look to claims 
filed after 1977 for effective date purposes. 

The provisions of 38 U.S.C.A. § 5110(b)(2) (West 1991) refer 
to the date an "application" is received."  'Application' 
is not defined in the statute.  However, in regulations, 
'claim' and 'application' are considered equivalent and are 
defined broadly to include 'a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992) (citing 38 C.F.R. § 3.1(p) (1991)).  

The veteran contends that he submitted a claim for an 
increased rating for allergic rhinitis in July 1987 which the 
RO never acted upon and that had the RO afforded him an 
examination at that time, the results would have shown his 
entitlement to a 10 percent rating.  Although the record 
contains a copy of the veteran's July 1987 claim, the copy 
was not received by the RO until November 1996.  There is 
simply no indication from the claims file that the RO 
received this claim any earlier than November 1996.  
Furthermore, the claim pertains only to the veteran's lipoma 
disability, not to his allergic rhinitis.  Thus, even 
presuming arguendo that the RO received this claim in 1987, 
there is no indication that he intended to file a claim for 
an increased rating for his allergic rhinitis at that time.  

Under some circumstances, the date of VA outpatient or 
hospital examination, or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157(b)(1) (1999).  If 
evidence from a private physician is submitted, the date of 
receipt of such evidence may constitute the date of claim.  
38 C.F.R. § 3.157(b)(2) (1999).  These provisions apply only 
after a formal claim for compensation has been allowed or 
disallowed for the reason that the service connected 
disability was not compensable in degree.  38 C.F.R. 
§ 3.157(b) (1999).  In the instant case, the veteran had 
previously had a formal claim for compensation for his 
allergic rhinitis disallowed in 1977 for the reason that the 
service-connected disability was not compensable in degree.  
Thus, the date of any qualifying report thereafter received 
in his case must be accepted as a claim.  Id. 

The veteran has submitted medical records showing treatment 
for his allergic rhinitis in 1982 and 1988.  The 1982 record 
is from a private Emergency Care and Treatment facility 
reflecting the veteran's complaints of sneezing, irritated 
eyes and a history of intermittent problems with allergies.  
The 1988 treatment record is from the Naval Reserve Medical 
Center at the El Toro Marine Corps Air Station showing that 
the veteran had been seen for a prescription for allergies 
and was assessed as having "RI and seasonal allergy".  Even 
assuming that these records are sufficient to be accepted as 
informal claims for increased ratings for allergic rhinitis, 
they were not submitted to the RO until July 1999.  Since the 
1982 record was completed by a private physician, the date of 
claim can be no sooner than its receipt, in July 1999.  
38 C.F.R. § 3.157(b)(2) (1999).  In regard to the 1988 Naval 
Reserve Medical Center record, the Court established a 
doctrine of constructive possession in Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) which would encompass records in 
the custody of the government that were not in the claims 
file at the time of VA adjudications.  However, the 
constructive possession rule may not be applied retroactively 
to VA adjudications occurring before Bell was handed down, 
i.e., prior to 1992.  Damrel v. Brown, 6 Vet. App. 242, 246 
(1994); Lynch (Gary) v. Gober, 11 Vet. App. 22, 26-27 (1997) 
(vacated and remanded on other grounds sub nom. Lynch v. 
West, No. 98-7039 (Fed. Cir. Dec. 29, 1998), reinstated by 
Lynch v. West, 12 Vet. App. 391 (1999) (per curiam order).  
Accordingly, it cannot be said that VA had constructive 
possession of the 1988 Naval Reserved Medical Center when it 
adjudicated the increased rating claim.

For the foregoing reasons, a claim for a compensable rating 
for allergic rhinitis following the 1977 RO decision was not 
constructively filed any earlier than November 1996.  Thus, 
the next question for consideration is whether it was 
factually ascertainable that the veteran was entitled to a 
compensable (10 percent) rating within one year of the 
November 1996 claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(0)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGPREC 12-98.

To answer this question, attention is directed to VA's rating 
schedule for rating respiratory disorders.  Under 38 C.F.R. 
§ 4.97, Diagnostic Code 6514 for sinusitis, a 10 percent 
rating is warranted if there is one or two incapacitating 
episodes per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six noncapacitating 
episodes per year of sinusitis characterized by headaches, 
pain and purulent discharge or crusting.  An incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.

A review of the record reveals that it is devoid of treatment 
records and examination reports that pertain to the veteran's 
allergic rhinitis during the year prior to his November 1, 
1996 claim.  Similarly, the record is devoid of medical 
evidence that substantiates a compensable rating for this 
disability during that time.  While a VA examination report 
in April 1997 supports a compensable rating under Code 6514 
based on the veteran's report of worsening allergic rhinitis 
symptomatology compromising his ability to work as a ROTC 
officer and medical prescriptions for this disability, this 
examination was conducted after the veteran's November 1996 
claim for an increase and thus does not afford him a date any 
earlier than the date of his November 1996 claim. 

Accordingly, the preponderance of the evidence is against the 
veteran's claim for an effective date earlier than November 
1, 1996, for a compensable rating for allergic rhinitis.  As 
such, the benefit-of-the-doubt rule does not apply and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 3 Vet. App. 49 (1990).


ORDER

The claim for a rating greater than 10 percent for 
postoperative excision residuals of lipomas of the right 
scapula with recurrence of lipoma is denied.

The claim for a date earlier than November 1, 1996, for the 
assignment of a 10 percent rating for allergic rhinitis is 
denied.


REMAND

In July 1999 the RO granted service connection for lipomas of 
the left axilla and arm and assigned a 0 percent rating.  The 
veteran filed a Notice of Disagreement with respect to this 
noncompensable rating in September 1999.  In January 2000 the 
RO continued a 10 percent rating for the veteran's service-
connected allergic rhinitis.  The veteran expressed his 
disagreement with this rating in a March 2000 Notice of 
Disagreement.  By filing these Notices of Disagreement the 
veteran has initiated appellate review of the issues of 
increased ratings for his service-connected lipomas of the 
left axilla and arm and for allergic rhinitis.  The next step 
in the appellate process is for the RO to issue the veteran a 
Statement of the Case summarizing the evidence relevant to 
these issues, the applicable laws and regulations, and the 
reasons that the RO relied upon in making its determinations.  
38 C.F.R. § 19.29, Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  
Accordingly, this case must be remanded to the RO for the 
issuance of a Statement of the Case.  Id.

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

The RO should issue the veteran a SOC 
with respect to his claims of entitlement 
to a compensable rating for lipomas of 
the left axilla and left arm, and for a 
rating greater than 10 percent for 
allergic rhinitis; the SOC should include 
notification of the need to timely file a 
substantive appeal to perfect his appeal 
on these issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 



